Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00401-CR

                                    Alberto VERASTEGUI,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14,031CR
                         Honorable Robert Cadena, Judge Presiding


                                         ORDER
        The State’s motion for an extension of time to file its brief is granted in part. We order
the State’s brief due November 19, 2018.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court